El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Ésta es nna solicitud de revisión contra nna resolución de la Comisión Industrial resolviendo que el peticionario no tenía derecho a compensación toda vez que el accidente en cuestión ocurrió únicamente debido a la imprudencia del pe-ticionario (Artículo 4 Ley núm. 45, Leyes de Puerto Rico 1935 (1) pág. 251).
*503El peticionario fue lesionado al tratar de abordar una guagua. El fundamento de la decisión de la Comisión consistió en que el peticionario fue imprudente en el sentido estatutario al tratar de abordar una guagua en marcha.1 Recientemente decidimos un caso algo similar. En dicho caso el Administrador resolvió que el obrero “abandonó el estribo del carro en que venía y mientras abordaba el truck en que iban los otros obreros, el cual había ya emprendido la marcha, resbaló cayéndose al suelo, y dando motivo a que las ruedas traseras del truck'le pasaran por encima.” (Cordero, Ackninistrador v. Comisión Industrial, 60 D.P.R. 873; bastardillas nuestras). Por tanto el Administrador concluyó que (pág. 874) “la muerte de este obrero ocurrió como consecuencia de haber asumido un riesgo adicional a los inherentes, a su trabajo al intentar abordar el truck una vez éste había iniciado su marcha”, y que en su consecuencia el accidente no era compensable.
La Comisión revocó la decisión del Administrador y re-solvió que el accidente era compensable. Revisamos la re-solución de la Comisión y la confirmamos. Cierto es que el punto que mereció la principal atención de esta corte en el caso de Cordero fué si el hecho de que el obrero hubiera abordado un truck suministrádole al obrero fuera de los do-minios (premises) del patrono, tenía efecto legal alguno en dicho caso. Pero allí también estaba envuelto expresamente y esta corte lo decidió, el punto de que abordar un vehículo *504destinado al transporte de obreros, mientras el mismo está en marcha, no es ipso facto nn riesgo adicional asumido por el obrero — en otras palabras, no es nn accidente cansado únicamente por la imprudencia del obrero — impidiéndole re-cibir compensación por nn accidente proveniente de esto.
Esta corte no puede y no intervendrá con las conclusio-nes de hecho de la Comisión. Pero aun aceptando los he-chos tal como la Comisión los halló probados, como cuestión de derecho estamos obligados a resolver que el caso de Cor-dero es de aplicación al presente, y que el accidente del pe-ticionario era compensable.2
Se admite que el peticionario era un Inspector del De-partamento de Sanidad y que fue lesionado en el curso de su empleo al tratar de abordar una guagua de la White Star Bus Line cuando' regresaba de un viaje oficial. El peticio-nario esperaba la guagua, junto a muchas otras personas, a la hora del “rush” en una de las paradas regulares de la compañía. Al acercarse a la parada, la guagua redujo la velocidad a 5 ó 10 millas por hora. El peticionario no es-peró k que estuviera totalmente parada, sino que intentó abordarla mientras todavía estaba en marcha. Resbaló y cayó bajo la guagua, pasándole las ruedas por encima, lesio-nándolo. Si al peticionario se le pudiera denegar compen-sación por negligencia contribuyente, vacilaríamos en inter-venir con el criterio de la Comisión en este caso. Pero para poder la Comisión haber llegado al resultado a que llegó, era necesario que resolviera que el accidente fue ocasionado exclusivamente por la imprudencia del peticionario.
En el caso de Cordero resolvimos como cuestión de dereeho sobre hechos similáres, que no se había estaVecido la imprudencia exigida. Es difícil, si no imposible, forjar *505una regla general que rija tales casos. Los tomos están re-pletos de casos en los cuales las cortes lian tratado de for-mular nna regia que guíe a las comisiones industriales bajo tales circunstancias.3 En análisis final, cada caso depende de sus propios hechos. Basta decir aquí que el presente está controlado obviamente por el de Cordero 4 más bien que por el de Vargas v. Comisión Industrial, 59 D.P.R. 629 en el que descansó la Comisión.

La resolución de la Comisión será revocada y se devol-verá el caso para ulteriores procedimientos no inconsistentes con esta opinión.

El Juez Presidente Sr. Travieso no intervino.

(1) ... Creemos que- el accidente ocurrió al intentar Mareano abordar la guaga mientras ésta venía en marcha con el impulso que traía de la pendiente que hay en la calle Morell Campos, por cuya ruta venía dicha guagua. Mareano no tenía necesidad de correr o saltar a coger la guagua. Asumiendo que no se le hiciera señal alguna, él debió haber esperado que ésta parase para montarse. Si él lo hubiera hecho, no ocurre el accidente. Es obvio que es peligroso montar a una guagua mientras está en marcha. Si allí había una parada oficial, la guagua tenía que detenerse y ése era el momento oportuno para abordarla. Mareano se anticipó porque era la hora del "rush” y allí había otras personas esperando. El optó por abordar la guagua corriendo para coger un asiento antes que otro lo hiciera, e incurrió así en imprudencia temeraria, siendo ésta la causa verda-dera del accidente. Véase Vargas v. Comisión Industrial, 59 D.P.R. 629.”


(2) Enfatizamos que no estamos revisando las conclusiones de hecho de la Comisión Industrial. Pero es nuestro deber determinar si la Comisión ha aplicado correctamente la ley a los hechos tal como los halló probados. A ese respecto, por lo menos, nuestra función es similar a aquella ejercida por nosotros al revisar sentencias de las cortes de distrito. (Pérez Mercado v. Picó, resuelto el 12 de abril de 1944, ante, pág. 401).


(3)Véanse casos en 45 Words and Phrases. Permanent Edition pág. 302 y siguientes. ’


(4) Cf. Umpierre v. Comisión Industrial, 52 D.P.R. 765; Cardona v. Comisión Industrial, 56 D.P.R. 847.